Election/Restriction
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10 - 12, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on October 5, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 10 – 12 have been rejoined as noted above.

Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the reasons set forth by Applicants’ in their response filed April 21, 2021.
While the prior art disclose the use of e-iron oxide, including M-modified e-iron oxide, particles in coating-type magnetic recording media, as well as tailoring the Hc profile of these particles for use in HAMR recording (e.g. see Hattori et al. ‘069 A1), the Examiner notes that the exact profile conditions in combination with the exact M modification required by the claims; e.g. at least one of the relationships (1) to (3) must be satisfied, are deemed to be neither anticipated, nor rendered obvious by the prior art of record.
Specifically, while Hattori et al. ‘069 A1 disclose the need to control the Hc-temperature profile, they fail to explicitly teach maintaining the Hc at both claimed temperatures in all embodiments.  Hattori et al. also utilizes unmodified e-iron oxide particles and provides no guidance to tailoring the particles by the addition of the element M to achieve the desired Hc limitations, as argued by Applicants.  While Ohkoshi et al. ‘352 A1 teach including Al as element M, Ohkoshi et al. teaches away from greater amount of Al than the claimed values (see Ohkoshi et al. claim 3). Ohkoshi et al. ‘319 A1 only teaches adding Indium, which is does not meet any of equations (1) – (3).  And while Nakashio et al. ‘651 B2 disclose e-iron oxide that can include M=Ga, Al, or In (col. 11, lines 8 – 20), Nakashio et al. fails to provide any specificity regarding these additional components.
The Examiner deems that the lack of specificity in the art leads to the preponderance of evidence teaching away from the combined limitations of a coating-type magnetic recording medium comprising a magnetic layer containing e-iron oxide particles having a composition meeting the claimed limitations, including at least one of relationships (1) to (3), and a Hc at 25 °C and between 55 to 80 °C meeting the claimed limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 19, 2021